DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 6 November 2020 is acknowledged.  Claims 1 and 22 have been amended.  Claims 1-22 are pending.  Claim 5 remains withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2018/0301389, hereinafter Liu ‘389) of record in view of Coico et al. (US Patent 6,278,193, hereinafter Coico ‘193).
With respect to claim 1, Liu ‘389 teaches (FIG. 7) an electronic device substantially as claimed, comprising a function part (200), a first product information 
Thus, Liu ‘389 is shown to teach all the features of the claim with the exception of wherein the first product information part shows ID information of the electronic device.
However, Coico ‘193 teaches (FIG. 2) alignment marks (21) that can serve multiple functions aside from aligning chips, such as simultaneously identifying chips by part number, batch, or other ID (col. 3, ln. 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first product information part of Liu ‘389 showing ID information of the electronic device as taught by Coico ‘193 to simultaneously identify the electronic device by part number, batch, or other ID.

With respect to claim 2, Liu ‘389 teaches (FIG. 7) wherein the first product information part (AM) is positioned between the function part (200) and the barrier layer (160a) ([0027]).
With respect to claim 3, Liu ‘389 teaches (FIG. 7) further comprising a substrate (C) above which the function part (200) is provided and an electrode layer (150) connected to the function part (200); wherein the electrode layer (150) and the first 
With respect to claim 4, Liu ‘389 teaches wherein the first product information part (AM) is thinner than the thickness of the electrode layer (150) (in a lateral direction) ([0012-0013]).
With respect to claim 6, Liu ‘389 teaches wherein the barrier layer (160a) is a passivation film ([0014]).
With respect to claim 7, Liu ‘389 teaches wherein the film thickness of the passivation film (160a) is 0.5 m or more ([0015]).
With respect to claim 11, Liu ‘389 teaches wherein the barrier layer (160a) is an insulating film that covers the function part (200) and the first product information part (AM) (160a covers the top and side surfaces of the function part 200 and the first product information part AM in the intermediate product cited in FIG. 7, and covers the top and side surfaces of the function part 200 and the side surfaces of the first product information part AM in the subsequent steps) ([0018]).
With respect to claim 13, Liu ‘389 teaches further comprising a substrate (C) above which the function part (AM) is provided, wherein the first product information part (AM) is provided on the substrate (C), and the barrier layer (160a) is an insulating film that covers the function part (200) and the first product information part (AM) (160a covers the top and side surfaces of the function part 200 and the first product information part AM in the intermediate product cited in FIG. 7, and covers the top and side surfaces of the function part 200 and the side surfaces of the first product information part AM in the subsequent steps) ([0014, 0022]).
With respect to claim 14, Liu ‘389 teaches wherein the first product information part (AM) includes a three-dimensional pattern displaying at least one of characters, symbols and figures ([0013]).
With respect to claim 15, Liu ‘389 teaches further comprising a metal element (150) other than the first product information part (AM), wherein the first product information part (AM) is positioned without overlapping with the metal element (150) when viewed from a direction orthogonal to an information formation surface of the first product information part (AM) ([0012-0013]).
With respect to claim 16, Liu ‘389 teaches wherein the thickness of the metal element (150) in the direction orthogonal to the information formation surface is 40 m or more ([0012]).

Claims 1-4, 6, 7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US Patent Application Publication 2011/0018118, hereinafter Hsieh ‘118) of record in view of Liu ‘389 and Coico ‘193.
With respect to claim 1, Hsieh ‘118 teaches (FIG. 2A) an electronic device substantially as claimed, comprising a function part (at least element 202; may include additional elements such as 212 depending on the needs of the rejected embodiments below), a first product information part (216), molded resin (210) that covers the function part (202) and the first product information part (216), and a barrier layer (224) interposed between the first product information part (216) and the molded resin (210) ([0031-0032, 0039]).

wherein the first product information part is made of metal; and
wherein the first product information part shows ID information of the electronic device.
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) alignment marks (AM) made of metal (Cu or other metal) so that said alignment marks may be formed in a same step as forming electrodes (150) on the same layer ([0012-0013]).
Further, Coico ‘193 teaches (FIG. 2) alignment marks (21) that can serve multiple functions aside from aligning chips, such as simultaneously identifying chips by part number, batch, or other ID (col. 3, ln. 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first product information part of Hsieh ‘118 made of metal as taught by Liu ‘389 to form said first product information part in a same step as forming electrodes on the same layer; and to have formed the first product information part of Hsieh ‘118 and Liu ‘389 showing ID information of the electronic device as taught by Coico ‘193 to simultaneously identify the electronic device by part number, batch, or other ID.

With respect to claim 2, Hsieh ‘118 teaches wherein the first product information part (216) is positioned between the function part (202) and the barrier layer (224) ([0031-0032]).

With respect to claim 3, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 2 above, with primary reference Hsieh ‘118 teaching the additional limitation further comprising a substrate (204) above which the function part (202) is provided and an electrode layer (212) connected to the function part (202); wherein the electrode layer (212) and the first product information part (216) are provided at positions equidistant from the substrate ([0031-0032]).
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of wherein the electrode layer and the first product information part are made of the same metal.
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) alignment marks (AM) and electrodes (150) made of the same metal (Cu or other metal) so that said alignment marks may be formed in a same step as forming said electrodes ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode layer and the first product information part of Hsieh ‘118, Liu ‘389, and Coico ‘193 made of the same metal as taught by Liu ‘389 so that said first product information part may be formed in a same step as forming said electrode layer.

With respect to claim 4, Hsieh ‘118 teaches wherein the first product information part (216) is thinner than the thickness of the electrode layer (212) ([0031-0032]).
With respect to claim 6, Hsieh ‘118 teaches wherein the barrier layer (224) is a passivation film ([0031-0032]).

With respect to claim 7, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 6 above, but primary reference Hsieh ‘118 does not explicitly teach the additional limitation wherein the film thickness of the passivation film is 0.5 m or more.
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) a barrier passivation film (160a) having a film thickness of 0.5. m or more ([0014]).  A mere change in size or proportion has been held to be obvious.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the film thickness of the passivation film of Hsieh ‘118, Liu ‘389, and Coico ‘193 0.5 m or more as taught by Liu ‘389 as a matter of obvious change in size and/or proportion.

With respect to claim 11, Hsieh ‘118 teaches wherein the barrier layer (224) is an insulating film that covers the function part (202) and the first product information part (216) ([0031-0032]).

With respect to claim 12, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 11 above, with primary reference Hsieh ‘118 teaching the additional limitation further comprising a substrate (204) above which the function part (202) is provided, wherein the function part includes a wiring layer (212), and the wiring 
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of wherein the wiring layer and the first product information part are made of the same metal.
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) alignment marks (AM) and wiring layers (150) made of the same metal (Cu or other metal) so that said alignment marks may be formed in a same step as forming said electrodes ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the wiring layer and the first product information part of Hsieh ‘118, Liu ‘389, and Coico ‘193 made of the same metal as taught by Liu ‘389 so that said first wiring layer may be formed in a same step as forming said first product information part.

With respect to claim 13, Hsieh ‘118 teaches further comprising a substrate (204) above which the function part (202) is provided, wherein the first product information part (216) is provided on the substrate (204), and the barrier layer (224) is an insulating film that covers the function part (202) and the first product information part (216) ([0031-0032]).
With respect to claim 14, Hsieh ‘118 teaches (FIG. 2B) wherein the first product information part (216) includes a three-dimensional pattern displaying at least one of characters, symbols and figures ([0047]).
With respect to claim 15, Hsieh ‘118 teaches further comprising a metal element (212) other than the first product information part (216), wherein the first product information part (216) is positioned without overlapping with the metal element (212) when viewed from a direction orthogonal to an information formation surface of the first product information part (216) ([0031-0032]).

With respect to claim 16, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 15 above, but primary reference Hsieh ‘118 does not explicitly teach the additional limitation wherein the thickness of the metal element (150) in the direction orthogonal to the information formation surface is 40 m or more ([0012]).
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) metal element electrodes (150) having a thickness of 40 m or more in a direction orthogonal to an information formation surface ([0012]).  A mere change in size or proportion has been held to be obvious.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thickness of the metal element in the direction orthogonal to the information formation surface of Hsieh ‘118, Liu ‘389, and Coico ‘193 40 m or more as taught by Liu ‘389 as a matter of obvious change in size and/or proportion.

With respect to claim 17, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach an electronic device assembly substantially as claimed, comprising the electronic device according to Claim 1 for the reasons set forth above.
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of a PCB substrate above which the electronic device is mounted via an electrical connection part, wherein the first product information part is positioned without overlapping with a metal element of the PCB substrate and the electrical connection part when viewed from a direction orthogonal to an information formation surface of the first product information part.
However, Liu ‘389 teaches (FIGs. 7, 8, and 12) a PCB substrate (300) above which an electronic device (200) is mounted via an electrical connection part (250), wherein a first product information part (AM) is positioned without overlapping with a metal element of the PCB substrate (the PCB substrate 300 is not described as containing metal elements, thus there are no metal elements for the first product information part AM to overlap) and the electrical connection part (250) when viewed from a direction orthogonal to an information formation surface of the first product information part (AM) to allow for the electronic device to interface with other electronic devices such as a memory device in a compact package-on-package structure ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electronic device of Hsieh ‘118, Liu ‘389, and Coico ‘193 further comprising a PCB substrate above which the electronic device is mounted via an electrical connection part, wherein the first product information part is positioned without overlapping with a metal element of the .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘118, Liu ‘389, and Coico ‘193 as applied to claim 2 above, and further in view of Koketsu et al. (US Patent Application Publication 2009/0206411, hereinafter Koketsu ‘411) of record.
With respect to claims 8 and 9, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 2 above, with primary reference Hsieh ‘118 teaching the additional limitation teaches further comprising a substrate (204) above which the function part (202) is provided ([0031-0032]).
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of a second product information part provided between the substrate and the first product information part, and a second barrier layer for the second product information part, wherein the second barrier layer is an insulating film that covers the function part and the second product information part; and wherein the function part has a wiring layer, and the wiring layer and the second product information part are made of the same metal and are provided at positions equidistant from the substrate.


    PNG
    media_image1.png
    526
    740
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided between the substrate and the first product information part of Hsieh ‘118, Liu ‘389, and Coico ‘193 a second 

With respect to claim 10, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 2 above, with primary reference Hsieh ‘118 teaching the additional limitation further comprising a substrate (204) above which the function part (202) is provided ([0031-0032]).
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of a second product information part provided on the substrate, and a second barrier layer for the second product information part, wherein the second barrier layer is an insulating film that covers the function part and the second product information part.
However, Koketsu ‘411 teaches (FIG. 10) a second product information part (P1a; see annotated drawing above) provided on a substrate (1S), and a second barrier layer (10) for the second product information part, wherein the second barrier layer is an insulating film that covers a function part (MK1) and the second product information part ([0052, 0058, 0062, 0064]) to enhance the visibility of the alignment mark (MK1) ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on the substrate of Hsieh .

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘118, Liu ‘389, and Coico ‘193 as applied to claim 1 above, and further in view of Zheng (US Patent 8,283,792, hereinafter Zheng ‘792) of record.
With respect to claims 18 and 19, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 1 above with the exception of the additional limitations wherein the first product information part doubles as a magnetic shield; and further comprising a soft magnetic material that includes the first product information part, wherein the soft magnetic material has product information formed with at least one of indentations, penetrating holes and projections.
However, Zheng ‘792 teaches (FIG. 4) an alignment mark (405) formed of NiFe having penetrating holes (gaps in 405) and projections (405)  (col. 6, ln. 32-34).  NiFe is both a magnetic shield and a soft magnetic material.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the alignment mark of Zheng ‘792 would inherently have the property of both a magnetic shield and a soft magnetic material because the alignment mark is made of NiFe, which is the same as the NiFe first product information part as disclosed.  Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Accordingly, it would have been obvious to one of ordinary skill in the art to select the NiFe of Zheng ‘792 as a material for the alignment mark and apply it to the alignment mark of Hsieh ‘118 because NiFe has been shown to be a known material suitable for the intended use as an alignment mark.  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first product information part of Hsieh ‘118, Liu ‘389, and Coico ‘193 of NiFe such that said first product information part doubles as a magnetic shield; and is a soft magnetic material that has product information formed with at least one of indentations, penetrating holes and projections as taught by Zheng ‘792 as an obvious, art-recognized substitute material for the intended use an alignment mark.

With respect to claim 21, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 1 above with the exception of the additional limitation wherein the first product information part is made of Au or W.
prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Accordingly, it would have been obvious to one of ordinary skill in the art to select the W of Zheng ‘792 as a material for the alignment mark and apply it to the alignment mark of Hsieh ‘118 because W has been shown to be a known material suitable for the intended use as an alignment mark.  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first product information part of Hsieh ‘118, Liu ‘389, and Coico ‘193 made of Au or W as taught by Zheng ‘792 as an obvious, art-recognized substitute material for the intended use an alignment mark.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘118, Liu ‘389, and Coico ‘193 as applied to claim 1 above, and further in view of Goto et al. (US Patent Application Publication 2016/0079515, hereinafter Goto ‘515) of record.
With respect to claim 20, Hsieh ‘118, Liu ‘389, and Coico ‘193 teach the device as described in claim 1 above with the exception of the additional limitation wherein the function part includes a magnetoresistive effect element.
However, Goto ‘515 teaches (FIGs. 1 and 3B) a semiconductor chip (4) formed on a substrate (2) with alignment marks (8), wherein said semiconductor chip is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the function part of Hsieh ‘118, Liu ‘389, and Coico ‘193 including a magnetoresistive effect element as taught by Goto ‘515 to provide memory functionality to said function part.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh ‘118 in view of Liu ‘389, Coico ‘193, and Suzuki et al. (US Patent Application Publication 2016/0268212, hereinafter Suzuki ‘212) of record.
With respect to claim 22, Hsieh ‘118 teaches (FIG. 2A) a method of reading product information of an electronic device substantially as claimed, the electronic device comprising a function part (at least element 202; may include additional elements such as 212 depending on the needs of the rejected embodiments below), a first product information part (216), a molded resin (210) that covers the function part (202) and the first product information part (216), and a barrier layer (224) interposed between the first product information part (216) and the molded resin (210) ([0031-0032, 0039]).
Thus, Hsieh ‘118 is shown to teach all the features of the claim with the exception of:
wherein the first product information part is made of metal;
wherein the first product information part shows ID information of the electronic device; and

However, Liu ‘389 teaches (FIGs. 7, 8, and 12) alignment marks (AM) made of metal (Cu or other metal) so that said alignment marks may be formed in a same step as forming electrodes (150) on the same layer ([0012-0013]).
Further, Coico ‘193 teaches (FIG. 2) alignment marks (21) that can serve multiple functions aside from aligning chips, such as simultaneously identifying chips by part number, batch, or other ID (col. 3, ln. 57-67).
Still further, Suzuki ‘212 teaches (FIGs. 1A and 1B) using x-rays as an art-recognized technique to read product information parts of a semiconductor device in a non-destructive manner after covering with a molding resin ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first product information part of Hsieh ‘118 made of metal as taught by Liu ‘389 to form said first product information part in a same step as forming electrodes on the same layer; to have formed the first product information part of Hsieh ‘118 and Liu ‘389 showing ID information of the electronic device as taught by Coico ‘193 to simultaneously identify the electronic device by part number, batch, or other ID; and to have practiced the method of Hsieh ‘118, Liu ‘389, and Coico ‘193 including irradiation of the electronic device with x-rays from outside the molded resin and reading of the product information contained in the first product information part as taught by Suzuki ‘212 as an art-.

Response to Arguments
Applicant’s amendments to claim 22 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claim 22 made in the non-final rejection filed 10 August 2020.  The 35 U.S.C. 112(b) rejection of claim 22 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kang et al. (US Patent Application Publication 2018/0130753) teaches mark patterns (110) that may be either alignment marks or product identification (ID) codes ([0025]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/C.M.R./Examiner, Art Unit 2893  

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893